DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's submission filed on 6/24/2021 has been entered and the amendments to the claims have been examined. 

  Allowable Subject Matter
3.	Claims 2-21 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 2: In the closed position, a front of the trim member is adjacent the front upper edge of the body component and in the open position, the front of the trim member is spaced apart from and vertically higher than the front upper edge of the body component; and a retaining mechanism configured to maintain the trim member in the open position against the force of gravity including remaining claim limitations. 
As per independent claim 11:  A trim member pivotally coupled with the body component and configured to move between open and closed positions, the trash can assembly being configured such that, when the trim member is in the open position, at least one of the motor and the electronic sensor are deactivated including remaining claim limitations. 
As per independent claim 21:  A trim member configured to rotate between a closed position and an open position, wherein: in the closed position, a front of the trim member is 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,170,904 to Neuhaus discloses a trash can system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.